Citation Nr: 0629143	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  02-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals, both upper and lower extremities.

2.  Entitlement to service connection for peripheral 
neuropathy, both upper and lower extremities.

3.  Entitlement to service connection for a circulatory 
disorder.

4.  Entitlement to service connection for bilateral defective 
hearing.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a decision dated in February 2003, 
the Board denied the appeal.  The veteran then appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a single judge memorandum decision dated in 
February 2005, the Court vacated the Board decision and 
remanded the appeal to the Board for further action.  

In November 2005, the Board denied the veteran's claims of 
entitlement to service connection for Meniere's disease and 
chronic obstructive pulmonary disease and remanded the claims 
above for further development.  The case was returned to the 
Board in June 2006.


FINDINGS OF FACT

1.  The veteran has been diagnosed with paresthesias in the 
hands and feet, post cold injuries, symptoms "consistent" 
with peripheral neuropathy, bilateral hearing loss and 
tinnitus.

2.  The veteran's service medical records do not show 
treatment for or diagnosis of any circulatory disorder, 
neuropathy, decreased hearing or tinnitus.

3.  The veteran has submitted competent lay evidence of 
exposure to cold weather and acoustic trauma during service.  

4.  The veteran's paresthesias of the hands and feet, post 
cold injury, symptoms "consistent" with peripheral 
neuropathy, bilateral hearing loss and tinnitus were not 
diagnosed until many years after service.

5.  Competent medical evidence does not show that the 
veteran's paresthesias in the hands and feet, post cold 
injury, symptoms "consistent" with peripheral neuropathy, 
bilateral hearing loss and tinnitus are causally related to 
his military service.


CONCLUSIONS OF LAW

1.  Residuals of a cold weather injury to both upper and 
lower extremities were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1101, 1112(a)(4), 1113, 1131, 
1137, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).

2.  Peripheral neuropathy in both upper and lower extremities 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1101, 1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2005).

3.  A circulatory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1101, 1112(a)(4), 1113, 
1131, 1137, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).

4.  Bilateral defective hearing was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1101, 
1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.385 
(2005).

5.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1101, 1112(a)(4), 1113, 1131, 1137, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran argues that he currently has residuals of cold 
injuries to the upper and lower extremities, peripheral 
neuropathy in the upper and lower extremities, a circulatory 
disorder, bilateral defective hearing and tinnitus, and that 
these disorders originated in service as a result of exposure 
to extreme cold and acoustic trauma.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if pre-
existing active service, was aggravated therein.  See 38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 
3.303(a) (2005).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and certain diseases, such as sensorineural 
defective hearing, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption may be 
rebutted by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 38 
C.F.R. § 3.385, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  The Court held in Hensley 
v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  See 38 C.F.R. § 3.303(b) (2005); see also Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b) (2005).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West Supp. 2005); 38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Applying the Hickson analysis, the initial question is 
whether there is evidence of the currently claimed 
disabilities.  The Board finds that the evidence supports the 
current existence of the claimed disabilities, and that 
Hickson element (1) has therefore been satisfied as to those 
disabilities.

With regard to Hickson element (2), in-service occurrence or 
aggravation of a disease or injury, active duty service 
medical records contained no complaints, findings, or 
treatment for cold exposure related injuries to the upper 
and/or lower extremities, peripheral neuropathy in the upper 
and/or lower extremities, a circulatory disorder, bilateral 
defective hearing and/or tinnitus.  The Board notes that 
there is no evidence to support a finding that the veteran 
engaged in combat with the enemy, and the veteran has not 
argued otherwise.  Accordingly, the standards set forth in 
38 U.S.C.A. § 1154(b) (West Supp. 2005) and its corresponding 
regulatory section, 38 C.F.R. § 3.304(d)(2005), are not for 
application.  Consequently, there is no basis upon which to 
find that the veteran sustained a pertinent disorder in 
service or aggravated a pre-existing disorder in service, and 
onset of any of the claimed conditions in service is not 
factually shown.  The Board must therefore find that Hickson 
element (2) has not been satisfied as to any claimed 
disorder.

In fact, the Report of Medical Examination, dated in October 
1964, upon the veteran's separation from active service, 
disclosed that the clinical evaluation of the veteran 
produced normal findings in all systems, including the ears, 
lungs and chest, vascular systems, neurological systems, and 
the upper and lower extremities.  The separation audiometric 
examination measured the puretone thresholds for the right 
ear as 5, 0, 5, 5 and 10 decibels, for the 500, 1000, 2000, 
3,000 and 4,000 Hertz levels, respectively.  Puretone 
thresholds for the left ear were shown as -5, -5, 0, 5 and 0 
decibels, for the 500, 1000, 2000, 3000 and 4,000 Hertz 
levels, respectively.

The evidence does not demonstrate in-service occurrence or 
aggravation of a disease or injury.  See Hickson, supra.  The 
March 2005 Court Memorandum Decision stated that the Board 
found that the appellant had not satisfied the in-service 
incurrence criterion with regard to any of the claimed 
conditions because there was no record of complaints, 
findings, or treatment during active service of any of the 
claimed disorders.  The Decision stated that in so 
concluding, the Board did not address the appellant's 
assertions that, during service, he had been exposed to 
extreme cold and to noise.  The Board acknowledges that the 
veteran's lay assertions may constitute competent evidence as 
to the in-service occurrence of an incident (such as noise or 
cold).  Assuming the veteran's claim is true, that he was 
exposed to cold weather and/or loud noise, his exposure does 
not mean he is automatically entitled to service connection.  
There still must be persuasive medical evidence that the 
claimed in-service exposure resulted in a current disability. 

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he has the disorders at issue and 
that they are related to his period of active service, the 
Court has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  By the same token, 
the probative value of the veteran's beliefs and opinions 
were not enhanced because they were reduced to writing in the 
private examination reports that merely reported the history 
of the disorders offered by the veteran.

Evidence submitted after service includes treatment records 
from P.L.U., M.D. dated from 1968 through 2004.  These 
records included a post-service Report of Medical 
Examination, conducted in November 1968 for the purpose of 
retention in the Army Reserves, which disclosed that the 
clinical evaluation of the veteran produced normal findings 
in all pertinent systems, including the ears, lungs and 
chest, vascular systems, neurological systems, and the upper 
and lower extremities.  The audiometric examination measured 
the puretone thresholds for the right ear as -5, -5, 0, and 
10 decibels, for the 500, 1000, 2000 and 4,000 Hertz levels, 
respectively.  Puretone thresholds for the left ear were 
shown as 0, 0, 15, and 25 decibels, for the 500, 1000, 2000, 
and 4,000 Hertz levels, respectively.  Otherwise, none of the 
other records submitted indicated that P.L.U., M.D. treated 
the veteran for cold-related injuries.  

In a statement dated in May 2002, P.L.U., M.D. noted, by 
history, that the veteran had served in Germany and was 
exposed to extreme cold, but indicated that the veteran was 
not aware of the exact temperature.  Dr. P.L.U. also noted 
the veteran's exposure to loud noise in service.  He listed 
various symptoms and disabilities found in the veteran, 
including high frequency hearing loss, tinnitus and 
dizziness, but did not explicitly attribute any of these to 
service.

In May 2002, the veteran's attorney submitted a letter and an 
audiogram from C.A.F., M.C.D., a Board Certified Audiologist.  
In the letter dated in May 2002, the audiologist referred to 
an April 2002 audiogram as showing bilateral moderate high 
frequency hearing loss, and further referred to the veteran's 
complaints of constant long-term "locust sounding" 
tinnitus.  C.A.F. then noted the veteran's "history of being 
exposed to the noise of truck engines, rifles especially 
firing long hours on the rifle range while in the military 
during the early 1960's" and asserted that it was "quite 
likely the beginning of [the veteran's] hearing loss."  The 
audiologist went on to state that the audiogram was 
consistent with noise induced hearing loss, and the decreased 
auditory discrimination and tinnitus tended to confirm it.  
In August 2002, C.A.F. submitted an addendum to this letter 
and noted that the veteran's speech discrimination scores for 
the Maryland CNC test were 64 % in the right ear and 68 % in 
the left ear, and that pure tone average was 46.25 decibel in 
the right ear and 48.75 decibels in the left ear.

In July 2002, the veteran's attorney submitted a "History and 
Physical" report of an examination dated in June 2002 that 
was conducted by Dr. P.L.U.  In that report, Dr. P.L.U. 
outlined the veteran's complaints as including discomfort in 
his upper and lower extremities, including pain and 
paresthesias, and noted that the veteran had attributed those 
symptoms to cold exposure during his military service in 
Germany in the winter of 1963 and 1964.  In a follow-up 
letter dated in August 2002, Dr. P.L.U. stated that the 
veteran had "recurrent parasthesias of the hands and feet 
which are consistent with a peripheral neuropathy and very 
well could be related to a cold injury."

The Board denial of February 2003, noted that the private 
medical records submitted by the veteran's attorney, 
specifically the May 2002 statement from audiologist C.A.F., 
and the June 2002 examination report of Dr. P.L.U., contained 
statements in support of the veteran's claims.  In 
particular, the audiologist C.A.F. attributed the veteran's 
defective hearing to his period of service.  It can also be 
construed that Dr. P.L.U.'s report implicitly associated the 
disorders at issue to the veteran's reported history of 
exposure to extreme cold and acoustic trauma in service.  

The Board noted that it was clear that both of the 
aforementioned medical opinions and observations were based 
exclusively on the report of history from the veteran, as 
there was no indication that either examiner had the benefit 
of a review of the veteran's medical records in general, or 
his service medical records in particular.  In Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.

However, the 2005 Court Memorandum stated that the Board 
erred in rejecting the favorable medical nexus opinions on 
the ground that the examiners had based their opinions 
exclusively on the report of history from the appellant.  
Specifically, the veteran's attorney stated that the 
examiners' opinions were based on the veteran's "historical 
past" rather than his oral recitation of his history.  Upon 
remand in November 2005, the Board requested that the 
veteran's physicians furnish copies of all treatment records 
relied upon to make their decisions.  The physicians were 
also asked to submit all records including copies of all 
actual records of post-service treatment and other 
documentation of the veteran's "historical past".  The 
following evidence was developed as a result of that remand.

In December 2004, the veteran was seen again by P.L.U., M.D.  
The History and Physical Report noted decreased hearing 
acuity, fatigue, normal cardiovascular rhythm, no Summation 
Gallop, no murmurs, peripheral vascular systems of the upper 
and lower extremities were noted to have normal capillary 
refill and no Cyanotic nailbeds.  The RO also received 
additional treatment records from Dr. P.L.U., dating from 
1968 through 2004.  

In January 2006, the veteran submitted an evaluation from 
T.S.N., M.D. regarding his hearing loss.  Dr. T.S.N. stated 
that for more than 20 years the veteran has suffered from 
tinnitus that he described as "locusts."  Dr. T.S.N. 
stated, by history, the veteran had a history of noise 
exposure from machinery - tractors, as well as exposure to 
firearms and explosions during his basic training in the 
service.  It was noted that data reviewed included an 
audiogram that revealed high frequency hearing loss 
bilaterally.  Discrimination was well preserved, left ear at 
96 percent and right ear at 84 percent.  The audiogram was 
not associated with the evaluation.  The veteran's final 
diagnosis was high frequency hearing loss with noise induced 
secondary tinnitus.

The Board must now weigh the probative value of the above 
opinions.  Again, even accepting, as true, the veteran's lay 
assertions as competent evidence of in-service exposure to 
cold weather and/or loud noise, this does not mean he is 
automatically entitled to service connection.  

As for Dr. P.L.U.'s statements, the Board does not find them 
persuasive.  In the 2003 denial, the Board concluded the 
opinion was based on the veteran's history, and that 
conclusion is even stronger now in light of the additional 
treatment records, dating from 1968 through 2004, from that 
medical provider.  There were no service medical records nor 
were there any records verifying treatment of cold exposure, 
peripheral neuropathy, or circulatory disorder in service or 
after.  The medical records dating from 1968 through 2002 are 
completely negative for treatment or complaints of all of the 
claimed disabilities.  The first mention of disability and 
medical nexus statement were made in 2002, coincidental with 
the veteran's filing of a claim for VA compensation.  There 
was also no indication that Dr. P.L.U. reviewed the veteran's 
service medical records based on the evidence submitted, and, 
clearly, his opinion was not based on any history previously 
given to him by the veteran (since there were no relevant 
complaints in the preceding 20+ years that the veteran had 
been receiving care) or on any previously observed symptoms 
(since, again, there were no relevant notations prior to 
2002).  

With regard to the veteran's claim for service connection for 
peripheral neuropathy, the July 2002 treatment record from 
Dr. P.L.U. stated that the veteran had "paraesthesias in the 
hands and feet, post cold injury, as per patient, with 
possible claudication and Doppler studies ordered."  The 
Board notes that a clear diagnosis of peripheral neuropathy 
has not been established, nor did the record contain the 
results of any Doppler studies ordered.  Though the veteran 
claims that he has suffered continuously from this 
disability, there is no evidence in the post-service record 
from 1968 through 2002 of any complaints of cold weather 
injury residuals, to include peripheral neuropathy.  This 
specifically refutes his current allegations of continuity of 
symptomatology.

Upon appeal to the Court, the veteran's attorney insinuated 
that the veteran's physicians had reviewed his entire claims 
folder, in that he requested a copy of it under the Freedom 
of Information Act.  Simply because the veteran may have 
received a copy of the information of his claim file, there 
is no presumption that he then supplied this information to 
any physician.  The statement from Dr. P.L.U. makes no such 
allegation.  In fact, the physician specifically stated 
"also discussed his actual job in the military,"  see June 
2002 statement, making no mention of the review of any 
records to corroborate the veteran's oral history of alleged 
continuing symptomatology.  The Board finds the physician's 
opinion that these conditions were related to the veteran's 
service to be unsupported.  The Board observes that the Court 
has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim, so 
Dr. P.L.U.'s statement that the paresthesias of the hands and 
feet "very well could be" related to a cold injury simply 
has little, if any, probative value.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Black v. Brown, supra.

With regard to the veteran's claims for bilateral hearing 
loss and tinnitus, records received from Dr. P.L.U. in 
January 2006 included the November 1968 treatment records.  
In January 1969, it was noted that the veteran was seen for 
additional testing for his Form 88 for service.  It was noted 
that the veteran was to have an audiogram.  The results of 
that audiogram were not included in the records received, 
however, the discharge examination from November 1968 
indicates normal hearing.  There was no further mention of 
hearing loss in the records from Dr. P.L.U. until December 
2004, where it was noted that the veteran had hearing loss, 
but gave no etiology for such.

VA also contacted C.A.F., audiologist, and requested that he 
submit copies of all records relied upon in his 2002 opinion 
pertaining to the veteran's bilateral hearing loss and 
tinnitus, to include copies of all records of post service 
treatment of the veteran and any other documentation of the 
veteran's "historical past" in his possession.  Additional 
records submitted by C.A.F. included duplicates of the 
medical records already associated with the claims folder, in 
addition to several pages of additional patient information, 
not relating to the claim.  There were no records from 
service nor were there any records that verified noise 
exposure in service.  There was no indication that C.A.F. 
reviewed the veteran's service medical records.

It is clear that, despite the veteran's attorney's 
contention, both of these medical opinions and observations 
were based exclusively on the report of history from the 
veteran.  There is no indication that either the audiologist, 
C.A.F., or Dr. P.L.U. had the benefit of a review of the 
veteran's medical records in general, or his service medical 
records in particular.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  See Miller v. 
Brown, 11 Vet. App. 345, 348 (1998).  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  In essence, the veteran's 
unsupported history lessens the value of the medical opinions 
rendered because the opinions were clearly based solely on 
that history, since there is no objective documentation of 
in-service pathology.

VA also received medical treatment records from T.S.N., M.D. 
in January 2006.  Those records noted that the veteran was 
exposed to the noise of tractors as well as the noise from 
firearms and explosions during basic training.  It was noted 
that the hearing loss was noise induced.  However, the 
examiner did not indicate if the noise from service or the 
noise from tractors and machinery after service was the cause 
of the hearing loss.  There was no evidence that T.S.N., M.D. 
reviewed the veteran's service medical records.  

Thus, the Board finds that the opinions submitted regarding 
the veteran's claimed cold injury residuals, peripheral 
neuropathy, circulatory disorder, bilateral hearing loss and 
tinnitus are unsubstantiated.  As noted above, the Board may 
discount medical opinions that amount to general conclusions 
based on history furnished by the veteran and that are 
unsupported by the clinical evidence.  See Black, supra.  
There is simply no persuasive evidence of a nexus between a 
disease or injury and service and his currently alleged 
disabilities.

With regard to the decades-long evidentiary gap in this case 
between active service and the current complaints, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claims that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
38 years between the period of active duty and the medical 
reports dated in 2002 is itself evidence which tends to show 
that any cold injury residuals, peripheral neuropathy, 
circulatory disorder, bilateral hearing loss and tinnitus did 
not have their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering claims for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The Board also notes that the veteran, apparently acting on 
advice of counsel, failed to report for the VA examinations 
that were scheduled in July 2002, to determine the nature and 
etiology of the alleged disorders.  No explanation has been 
provided for the veteran's failure to report to the VA 
examinations by his attorney.  

In the instant case, the veteran, through counsel, argues 
that private medical reports of P.L.U., M.D., C.A.F. and 
T.S.N., M.D. are adequate for rating purposes.  The Board 
emphasizes that the veteran was provided the opportunity to 
report for VA examinations, which would have included review 
of the claims folder and solicitation of medical opinions as 
to the etiology of his current conditions.  Since the veteran 
took the advice of his attorney and chose not to report for 
the examinations, the Board has no choice but to adjudicate 
his claims based on the evidence of record.  Although the 
veteran and his attorney contend that ample evidence exists 
to decide his claims, determining the adequacy of the 
evidence is not the responsibility of the veteran.  It is the 
responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.  See 38 C.F.R. §§ 3.159, 3.326 (2005); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) [holding 
that VA has discretion to decide when additional development 
is necessary].

As provided in 38 C.F.R. § 3.159(c)(4) (2005), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled are 
required to report for the examination."  See 38 C.F.R. § 
3.326(a) (2005) (emphasis added); see also Wood v. Derwinski, 
1 Vet. App. 190 (1991) [holding that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence"].  Thus, the regulations 
clearly indicate it is the duty of VA to determine the 
adequacy of evidentiary development, and the duty of the 
veteran to cooperate with VA in these efforts.

In this case, the RO has determined (and for reasons 
discussed above, the Board agrees) that the record in this 
case is incomplete.  The RO has attempted to complete the 
record for adjudication purposes by obtaining additional 
medical evidence from the private examiners, but to no avail.  
The development of the record is mandated by VA regulations 
and decisions of the Court.

The Board is also concerned that the veteran and his attorney 
appear to be attempting to manipulate the record so that only 
limited evidence which they evidently believe is supportive 
of the claims can be considered.  This situation is similar 
to that in Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
that case, as here, the veteran argued that the evidence of 
record, although incomplete in part because of his own 
unwillingness to cooperate with the efforts of the VA to 
develop his case, was sufficient to support a grant.  The 
Court rejected that argument.  See Wood, 1 Vet. App. at 193.

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious.  It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case.  The Court has impressed upon VA the seriousness 
of this responsibility in cases too numerous to mention.  
VA's responsibility was both clarified and amplified through 
the enactment of the VCAA.  The efforts of the veteran and 
his attorney to thwart VA's attempts to obtain additional 
evidence therefore run counter to both the jurisprudence of 
the Court and the stated objectives of Congress.

The Board further notes that this is not the first time the 
veteran's attorney has instructed a client to not report for 
a VA examination on the basis that the private medical 
evidence by itself was sufficient to decide the claim.  In 
the recently decided case of Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the same attorney presented similar argument 
that a private medical examination the veteran had submitted 
was sufficient to adjudicate the claim, without the need to 
report for VA examinations.  The attorney further contended, 
as here, that the veteran need not report to a VA examination 
until such time as VA provided the veteran adequate reasons 
for their determination that the private medical examination 
was inadequate. 

The Court specifically rejected this argument, noting that 
there "is no basis for [the veteran's] argument that there 
must be 'compelling reasons' given by VA before an initial 
hearing examination can be scheduled on his behalf . . . 
[t]herefore, the Court holds that the Secretary has the 
authority to schedule a veteran for an examination for 
confirmation purposes without explicitly advising the veteran 
of 'compelling reasons' for the necessity of the 
examination."  See Kowalski, 19 Vet. App. at 178.  The Court 
further held that "VA has not only the discretion, but in 
this case, the duty . . . to schedule an examination for [the 
veteran] in order to determine . . . a potential rating.  
[The veteran] and his counsel are expected to cooperate in 
the efforts to adjudicate his claim . . . [t]heir failure to 
do so would subject them to the risk of an adverse 
adjudication based on an incomplete and underdeveloped 
record."  Id. at 180-181.

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claims.  Any failure 
to develop these claims rests with the veteran himself.  It 
is the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board therefore 
concludes that entitlement to service connection cannot be 
established without current VA examinations.  The veteran's 
belief that the private medical records were sufficient to 
adjudicate these claims does not represent good cause for his 
failure to report for his scheduled VA examinations.  See 38 
C.F.R. § 3.655(a) (2005); see also Kowalski, supra.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims of service connection for cold injury 
residuals, peripheral neuropathy, a circulatory disorder, 
bilateral hearing loss and tinnitus must be denied.  See 38 
U.S.C.A §5107 (West Supp. 2005).

Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2002 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II). The 2002 letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.   

The Board notes that the veteran was provided with full 
notice, informing him of all the elements under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in a 
letter dated in March 2006.  Though the veteran was not 
afforded an additional adjudication of his claim (i.e., an 
additional supplemental statement of the case), the veteran 
is not prejudiced by such as his claims have been denied, and 
these elements of disability rating and effective date are 
effectively rendered moot.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Even though the 2002 letter provided full notice in this 
case, the veteran was also sent a letter in November 2005 
that asked him to send copies of any evidence in his 
possession relevant to these claims and asked him to identify 
the locations and dates of all treatment received for the 
claimed conditions since service.  He did not respond (other 
than authorizing the release of records from C.A.F. and Dr. 
P.L.U.), nor submit any additional evidence.  This letter was 
followed by a readjudication in the March 2006 SSOC.  See 
Mayfield, supra.  Due to the veteran's failure provide any 
additional evidence and his failure to report for VA 
examinations, a determination must be made on the evidence 
currently associated with the claims folder.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2005).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  After the veteran's attorney 
alleged that the private examinations of the veteran were 
based on the veteran's "documented historical past", both 
he and the veteran have failed to prove this statement.  VA 
requested that the veteran's physicians provide additional 
evidence of all the medical records reviewed in conjunction 
with their opinions that the veteran's assorted disorders 
were related to his time in service.  The veteran's 
physicians, P.L.U., M.D., C.A.F. and T.S.N., M.D., failed to 
provide evidence that they had reviewed the veteran's service 
medical records in conjunction with their examinations and 
assessments.  


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for cold injury residuals, 
both upper and lower extremities, is denied.

Entitlement to service connection for peripheral neuropathy, 
both upper and lower extremities, is denied.

Entitlement to service connection for a circulatory disorder 
is denied.

Entitlement to service connection for bilateral defective 
hearing is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


